SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b25 Commission File Number 000-53438 NOTIFICATION OF LATE FILING (Check One): {X} Form 10-K {} Form 11-K { } Form 20-F { } Form 10-Q{ } Form N-SAR for Period Ended: July 31, 2016 {_} Transition Report on Form 10-K {_} Transition Report on Form 20-F {_} Transition Report on Form 11-K {_} Transition Report on Form 10-Q {_} Transition Report on Form N-SAR For the Transition Period Ended: Read attached instruction sheet before preparing form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION INDO GLOBAL EXCHANGE(S) PTE., LTD. Full Name of Registrant Former Name if Applicable Address of Principal Executive Office 37 Columbine Drive, Glenmont New York 12077 City, State and Zip Code PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) [ X ] The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) [X] The subject annual report, semi-annual report, transition report onForm 10-K, Form 20-F, Form 11-K or Form N-SAR, or portion thereof will befiled on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q,or portion thereof will be filed on or before the fifth calendar dayfollowing the prescribed due date; and (c) [ ] The accountant's statement or other exhibit required by Rule12b-25(c) has been attached if applicable. 1 PART III NARRATIVE State below in reasonable detail why the Form 10-K, 11-K, 20-F 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. (Attach extra sheets if needed.) The Form 10-K for the fiscal year ended July 31, 2016 will not be filed within the prescribed time period due to additional time required to prepare and complete such document. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification John O'Shea, President, CEO702 550-2347 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). {X} Yes { } No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? { } Yes {X} No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Indo Global Exchanges PTE., Ltd (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: October 26, 2016 /s/ John O'Shea Director, President, CEO 2
